Citation Nr: 0218127	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2000 for the grant of service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service 
connection for bronchitis and assigned a 10 percent 
disability rating, effective August 17, 2000.

The Board notes that following the grant of service 
connection for bronchitis, the veteran filed a notice of 
disagreement as to both the 10 percent evaluation assigned 
and the effective date of the grant of service connection.  
In an October 2001 rating decision, however, the RO 
granted a 100 percent evaluation for bronchitis, effective 
August 17, 2000.  Because this is the highest evaluation 
available, this issue has been resolved and is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  The issue of entitlement 
to an earlier effective date, however, remains on appeal.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bronchitis in a September 1989 decision.

2.  On August 17, 2000, the veteran filed a VA Form 21-
526, Veteran's Application for Compensation or Pension, to 
reopen the claim for service connection for bronchitis.

3.  Service connection for bronchitis was granted in March 
2001 with an August 17, 2000 effective date. 

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bronchitis prior to August 17, 2000.



CONCLUSIONS OF LAW

1.  The September 1989 Board decision, which denied 
service connection for bronchitis, is final.  38 U.S.C.A. 
§§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

2.  An effective date earlier than August 17, 2000, for 
the grant of service connection for bronchitis is legally 
precluded.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
September 2001 statement of the case, the RO informed the 
veteran that there was no provision in the law for 
entitlement to an earlier effective date on a reopened 
claim prior to the actual date the claim was reopened.  
While the RO did not provide the veteran with the 
regulation that addresses effective dates, the Board finds 
that the veteran has not been prejudiced by this.  
Specifically, the RO was correct in telling the veteran 
why an effective date earlier than August 17, 2000 could 
not be granted.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
veteran has not indicated any additional records that need 
to be obtained, other than those that were already in the 
claims file at the time of the 1989 Board decision, 
including the veteran's VA medical records and private 
medical records.

A VA examination in connection was conducted in regard to 
the general claim.  For the reasons stated above, the 
Board finds that the requirements of the VCAA have been 
met by the RO to the extent possible.

II. Factual Background

The record reflects that in a September 1989 decision, the 
Board denied service connection for bronchitis.  In this 
decision, the Board noted that at the time of the 
veteran's separation examination, physical examination of 
the veteran's chest revealed the presence of some rales, 
but significant abnormalities of the lungs and chest were 
not evident.  The Board referenced the veteran's 
hospitalizations for bronchitis in 1943 and 1945.  The 
Board further noted that the post service medical records 
did not show a pattern of treatment for chronic bronchitis 
immediately subsequent to service.  Rather, the Board 
determined that the post service records showed treatment 
of acute bronchitis more than four decades after service.  
It concluded that the evidence of record showed that the 
bronchitis treated in service was acute and transitory and 
resolved without residual disability, and that the recent 
onset of acute bronchitis could not be associated with the 
veteran's period of active service.  The Board decision 
denying service connection for bronchitis is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The veteran filed a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on August 17, 2000, in order 
to reopen the claim for service connection for bronchitis.  
A March 2001 rating decision granted a service connection 
for bronchitis based on new and material evidence and 
assigned a 10 percent disability rating, effective August 
17, 2000.

In May 2001, the veteran filed a notice of disagreement. 

Regarding the claim for an earlier effective date, the 
veteran noted in his May 2001 notice of disagreement that 
he found it unfair that he filed a claim in 1987 but, 
"because the Veterans Department was unable to find [his] 
service records at that time, the claim was later denied."  
He further noted that had the records been located, he 
would have had a much better chance of this claim being 
approved then.  He also stated that he has lost between 11 
and 12 years of compensation.  

III. Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, 
the effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance 
with the facts found, but shall not  be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a) (West 1991) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (2002) (emphasis added).

Under 38 C.F.R. § 3.155(a) (2002), the claimant or a 
representative of the claimant can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not 
be specific, see Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).

Under 38 C.F.R. § 3.157(b)(1) (2002), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, 
receipt of an outpatient examination, hospital 
examination, or admission to a VA or uniformed services 
hospital will be accepted as receipt of an informal claim 
based on the date of the outpatient examination, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only 
when a claim specifying the benefit sought is received 
within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Under 38 C.F.R. § 3.156(c) (2002), where the new and 
material evidence consists of a supplemental report from 
the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been misplaced 
and have now been located and forwarded to the Department 
of Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from 
the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.

IV. Analysis

After having carefully reviewed the evidence of record, 
the Board finds that there is no legal basis to grant an 
effective date earlier than August 17, 2000, for the grant 
of service connection for bronchitis.  The reasons follow.

First, the September 1989 Board decision, which denied 
service connection for bronchitis, is final. 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  Thus, generally, the 
earliest effective date possible could not be prior to 
September 1989.  See 38 C.F.R. § 3.156(c) and 3.105(a) 
(2002).

Following the September 1989 Board decision, the veteran 
filed a petition to reopen the claim for service 
connection for bronchitis on August 17, 2000.  Service 
connection for bronchitis was granted based upon this 
reopened claim.  The Board concludes that August 17, 2000, 
is the correct effective date for the grant of service 
connection for bronchitis.  See 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R.  § 3.400(r) (effective date of an 
evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later" (emphasis 
added)).

An effective date prior to August 17, 2000, is not legally 
possible.  See id.  As stated above, the effective date 
cannot precede September 1989, as that Board decision is 
final.  Additionally, there is nothing in the record 
between September 1989 and August 2000, that would show 
the veteran's, or his representative's, intent to file a 
claim, either formal or informal, to allege that service 
connection was warranted for bronchitis.  See 38 C.F.R. 
§ 3.155(a).  Further, there are no VA treatment records 
between the September 1989 Board decision and the August 
17, 2000 submission from the veteran which could be seen 
as a petition to reopen the claim for service connection 
for bronchitis.  More importantly, neither compensation 
nor service connection had been established for any 
disability previously.  See 38 C.F.R. § 3.157(b).  
Citations to opinions of the General Counsel relative to 
section 3.157 omitted.

The Board notes that the veteran has alleged that he 
should receive an effective date back to his prior claim 
for service connection for bronchitis in 1987, asserting 
that he was denied service connection at that time due to 
VA's inability to obtain certain service medical records.  
Significantly, however, his service medical records were 
of record and were specifically discussed by the Board in 
the previous decision.  Although some morning reports were 
presented since the previous decision, they did not 
provide the basis for reopening or allowing the claim.  
The additional morning reports were not new and material 
evidence.  The fact that the veteran had been hospitalized 
during service had already been established.  The reports 
merely confirmed previously established facts.  The 
veteran's claim was previously denied because of the lack 
of competent evidence of a nexus between the post service 
diagnosis of bronchitis (which was diagnosed 40 years 
following the veteran's discharge from service) and the 
inservice findings of bronchitis.  Following the veteran's 
petition to reopen the claim in August 2000, a November 
2000 medical opinion was associated with the claims file, 
wherein the examiner attributed the post service 
bronchitis to the veteran's service.  It was this medical 
opinion that caused the RO to both reopen the veteran's 
claim for service connection for bronchitis and grant it.  

Thus, the veteran's assertions do not change the effective 
date for the grant of service connection.  As stated 
above, the law and regulations state that the effective 
date for a reopened claim for service connection will be 
the date of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA.  38 C.F.R. § 19.5 (2002).  An effective 
date earlier than August 17, 2000, cannot be granted.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an effective date earlier than August 17, 
2000, for the grant of service connection for bronchitis 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

